DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “are disclosed” (see line 2) should not be present therein.
            Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
In Figure 5, T should be T10 (see the last line of paragraph 0040).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On the last line of paragraph 0037, “sunscreen bottle X (see Fig. 7)” should be “sunscreen bottle 32 (see Fig.13)” (see paragraph 0048, lines 1-2; it is noted that currently there is no reference character X in the drawings and the sunscreen bottle 32 is shown in Figure 13, as opposed to Figure 7).  
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
On line 7 of claim 1 and line 8 of claim 9, “structured elongation” should be “cup” since the first ear is on the cup as opposed to the structured elongation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Buchalski et al. (U.S. 5,816,484, hereinafter Buchalski).
In regard to claim 1, Buchalski discloses a device comprising:
a cup (see Figure 7) defined by an upper rim, a bottom 72 and a sidewall 74 connecting the upper rim and the bottom wall;
a structured elongation 92 integral with the cup (see column 5, lines 24-29);
a first ear 94 with a through hole 104, the first ear being integral with the cup; and
a second ear 96 with a through hole 108, the second ear being integral with the cup and formed oppositely to the first ear, wherein the second ear is integral with the structured elongation (i.e., the entire structure is integrally formed).  
It is noted that statements of intended use, i.e., “A sunscreen dosing device”, do not lend any patentable structure to the claims.  Further, the Buchalski device is capable of being used as a “sunscreen dosing device”.
In regard to claims 4 and 5, the Buchalski device is made of a reversible flexible material such as a thermoplastic elastomer (see column 2, lines 61-67).
In regard to claim 8, the Buchalski device includes at least one “mark” 89 “for a defined amount of sunscreen to the upper rim” at an inner surface of the sidewall of the cup.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buchalski in view of Shamoon et al. (US 2009/0183565, hereinafter Shamoon).
Although the Bushalski device does not include a radial reduction in thickness in the sidewall for enabling the container to collapse, attention is directed to the Shamoon reference, which discloses another container wherein the sidewall includes a radial reduction in thickness 24, 26 in order to enable the container to collapse.  Accordingly, it would have been obvious to one of ordinary skill at the time the invention was made that the sidewall in the container disclosed in the Buchalski reference can include such a radial reduction in thickness in order to enable a user to collapse the container if desired.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Rosendall and Roberts et al. references are cited as being directed to the state of the art as teachings of other containers having structured elongations attached thereto wherein the structured elongated may be passed through a through hole formed in the container.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
9/12/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754